TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-17-00068-CV



                           James P. Rangel and Paula Grace, Appellants

                                                   v.

                         Vanderbilt Mortgage and Finance, Inc., Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 16-0-072, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                               MEMORANDUM OPINION

                  Appellants James P. Rangel and Paula Grace filed their notice of appeal on

January 25, 2017. We notified them that they were required to make a written request and

arrangements to pay for the clerk’s record and the reporter’s record within ten days from their receipt

of our letter. The clerk’s record from the trial court was due to be filed in this Court on February 27.

                  On March 10, this Court notified appellants that no clerk’s record had been filed due

to their failure to pay or make arrangements to pay the fee for preparing the clerk’s record. The

Court’s notice requested that appellants make arrangements for the clerk’s record and submit a status

report regarding this appeal by March 20. In addition, the notice informed appellants that their

appeal was subject to dismissal if they did not comply with our instructions. To date, appellants

have not filed a status report or otherwise responded to this Court’s notice, and the clerk’s record has

not been filed.
               If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established that they are

entitled to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for

establishing inability to pay court costs on appeal), Tex. R. Civ. P. 145 (providing procedure in trial

court for determining party’s claim of indigence), and they have failed to pay or make arrangements

to pay the clerk’s fee for preparing the clerk’s record. We therefore dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Prosecution

Filed: April 7, 2017




                                                    2